Citation Nr: 0709815	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  06-04 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a compensable disability rating for shell 
fragment wound residuals of the left arm.  

3.  Entitlement to a compensable disability rating for shell 
fragment wound residuals of the right arm.  

4.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1969. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In connection with his appeal the veteran testified at a 
videoconference hearing in January 2007, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e) (2006).  A transcript 
of the hearing is associated with the claims file.

All issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

During active duty service the veteran incurred shell 
fragment wounds to the left and right arms.  The veteran 
contends that he now suffers from psychiatric problems due to 
stressful inservice experiences including being hit with 
shell fragments.  With respect to the claimed psychiatric 
disability, the Board notes that the veteran has not been 
afforded a VA examination to determine whether he has a 
diagnosed psychiatric disorder that is related to service. 

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and establishes that the veteran 
suffered an injury or disease in service; indicates that the 
claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. 
Principi, 16 Vet. App. 370 (2002).

For the limited purposes of this remand, the veteran's combat 
participation may be conceded, in light of the nature of his 
service wounds and by his receipt of the Purple Heart.  In 
his stressor statement, the veteran described his engagement 
in combat as a significant stressful event.  Moreover, the 
record contains a November 1996 VA outpatient treatment 
report showing that the veteran was experiencing feelings of 
depression with vague suicidal ideation at that time.  While 
this was attributed by the examiner to the veteran's HIV 
diagnosis, it does not appear that other potential diagnoses 
were explored.  A psychiatric examination is warranted.  

Turning to the veteran's service-connected shell fragment 
wound residuals, the Board notes that the veteran is 
currently evaluated for his left and right arm shell fragment 
wound residuals solely on the basis of scaring.  During his 
January 2007 hearing, however, the veteran complained of 
symptoms including pain, weakness, cold sensitivity, and 
limitation of motion.  While the July 2005 VA scars examiner 
acknowledged the nature of the veteran's shell fragment 
wound, with resulting surgery, and the presence of a metal 
plate in the left arm, the examination was focused on the 
scar residuals, and did not address the possibility and 
extent of involvement of bones, muscles and nerves.  

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2006); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2006); Fanning v. Brown, 4 Vet. App. 225 
(1993).  

The Board also notes that the medical evidence of record does 
not address the impact of the veteran's noncompensable 
disabilities on his employability and ability to work, a 
crucial factor in determining entitlement to a 10 percent 
evaluation based on multiple noncompensable service-connected 
disabilities.  See 38 C.F.R. § 3.324 (2006).  VA's duty to 
assist the veteran includes obtaining a thorough and 
contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should send the 
veteran a letter requesting that he 
provide any pertinent evidence in his 
possession, as well as any outstanding 
medical records available, pertaining to 
treatment or evaluation of his right and 
left arm shell fragment wound residuals 
and his claimed PTSD.  If the veteran 
cannot provide specific records, he should 
provide the identifying information and 
any necessary authorization to enable the 
VA to obtain such records on his behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request that they assist in submitting 
the outstanding evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his service-
connected right and left arm shell 
fragment wound residuals.  The claims 
folder must be made available to and 
reviewed by the examiner.  

*	In addition to evaluating the scars 
of the veteran's right and left arm, 
the examiner should also identify and 
evaluate any musculo-skeletal and/or 
neurological impairment resulting 
from the service-connected 
disabilities.  

*	The examiner should also provide an 
opinion concerning the impact of the 
service-connected disabilities on the 
veteran's ability to work.  

4.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any current 
psychiatric disorder, to include post-
traumatic stress disorder.  The claims 
folder must be made available to and 
reviewed by the examiner.  

*	All currently supported psychiatric 
diagnoses should be identified.  

*	For any such diagnosis, the examiner 
should provide an opinion as to 
whether there is a 50 percent or 
better probability that the disorder 
is etiologically related to the 
veteran's military service.  

*	If a diagnosis of PTSD is supported 
under the DSM-IV criteria, the 
examiner should identify the specific 
stressors that are associated with 
the diagnosis.  

5.  Then, after undertaking any other 
development it determines to be warranted, 
the RO or the AMC should readjudicate the 
veteran's claims.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


